                                  UNITED STATES DISTRICT COURT
 1                              NORTHERN DISTRICT OF CALIFORNIA
 2                                     OAKLAND DIVISION

 3   ALTAIR LOGIX LLC,                                      Case No. 4:18-cv-04985-HSG
 4                          Plaintiff,                      [PROPOSED] ORDER GRANTING
 5                                                          JOINT STIPULATION TO STAY ALL
            v.                                              DEADLINES
 6
     ASUS COMPUTER INTERNATIONAL,                           DEMAND FOR JURY TRIAL
 7
                            Defendant.
 8                                                          Judge: Hon. Haywood S. Gilliam, Jr.

 9
10          The Stipulation requesting a stay of all deadlines for 30 days is GRANTED. IT IS

11   ORDERED that all deadlines set forth in the Joint Case Management Statement and entered by the

12   Court are stayed for 30 days.

13          PURSUANT TO STIPULATION, IT IS SO ORDERED.

14
15   Dated: 4/25/2019
                                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -4-
     JOINT STIPULATION TO EXTEND THE DEADLINE TO COMPLETE MEDIATION
